UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (x) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-22849 Onstream Media Corporation (Exact name of registrant as specified in its charter) 65-0420146 (IRS Employer Identification No.) Florida (State or other jurisdiction of incorporation or organization) 1venue, Pompano Beach, Florida 33069 (Address of principal executive offices) 954-917-6655 (Registrant's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X) No ( ) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes (X) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “non-accelerated filer” and “smaller reporting company” defined in Rule 12b-2 of the Exchange Act. Large accelerated filer ( ) Accelerated filer ( ) Non-accelerated filer ( ) (Do not check if a smaller reporting company) Smaller reporting company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ( ) No (X) Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of August 10, 2012 the registrant had issued and outstanding 12,492,217 shares of common stock. 1 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION PAGE Item 1 - Financial Statements Unaudited Consolidated Balance Sheet at June 30, 2012 and Consolidated Balance Sheet at September 30, 2011 4 Unaudited Consolidated Statements of Operations for the Nine and Three Months Ended June 30, 2012 and 2011 5 Unaudited Consolidated Statement of Stockholders’ Equity for the Nine Months Ended June 30, 2012 6 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended June 30, 2012 and 2011 7 –8 Notes to Unaudited Consolidated Financial Statements 9 – 54 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 55 – 72 Item 4 - Controls and Procedures 73 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 74 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 74 Item 3 – Defaults upon Senior Securities 74 Item 4 – Removed and Reserved 74 Item 5 – Other Information 74 Item 6 - Exhibits 75 Signatures 75 2 CERTAIN CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING INFORMATION Certain statements in this quarterly report on Form 10-Q contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These risks, uncertainties and other factors include, but are not limited to, our ability to implement our strategic initiatives (including our ability to successfully complete, produce, market and/or sell the DMSP and/or MP365 and/or our ability to eliminate cash flow deficits by increasing our sales), economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors affecting our operations and the fluctuation of our common stock price, and other factors discussed elsewhere in this report and in other documents filed by us with the Securities and Exchange Commission from time to time. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of June 30, 2012, unless otherwise stated. You should carefully review this Form 10-Q in its entirety, including but not limited to our financial statements and the notes thereto, as well as our most recently filed 10-K. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. Actual results could differ materially from the forward-looking statements. In light of these risks and uncertainties, there can be no assurance that the forward-looking information contained in this report will, in fact, occur. For any forward-looking statements contained in any document, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. When used in this Annual Report, the terms "we", "our", and "us” refers to Onstream Media Corporation, a Florida corporation, and its subsidiaries. 3 PART I – FINANCIAL INFORMATION Item 1 - Financial Statements ONSTREAM MEDIA CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, September 30, (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 362,724 $ 290,865 Accounts receivable, net of allowance for doubtful accounts of $205,014 and $330,604, respectively 2,397,539 2,453,390 Prepaid expenses 367,487 580,185 Inventories and other current assets 143,928 139,099 Total current assets 3,271,678 3,463,539 PROPERTY AND EQUIPMENT, net 2,709,828 2,714,676 INTANGIBLE ASSETS, net 404,603 785,927 GOODWILL, net 10,696,948 10,696,948 OTHER NON-CURRENT ASSETS 146,215 104,274 Total assets $ 17,229,272 $ 17,765,364 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 1,532,936 $ 1,573,703 Accrued liabilities 1,359,212 1,193,473 Amounts due to directors and officers 624,859 396,392 Deferred revenue 60,025 96,437 Notes and leases payable – current portion, net of discount 1,837,984 1,533,966 Convertible debentures, net of discount 432,379 407,790 Total current liabilities 5,847,395 5,201,761 Notes and leases payable, net of current portion 4,465 11,962 Convertible debentures, net of discount 807,784 1,031,870 Detachable warrants, associated with sale of common shares and Series A-14 Preferred 141,393 188,211 Total liabilities 6,801, 037 6,433,804 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Series A-13 Convertible Preferred stock, par value $.0001 per share, authorized 170,000 shares, 17,500 and 35,000 issued and outstanding, respectively 2 3 Series A-14 Convertible Preferred stock, par value $.0001 per share, authorized 420,000 shares, 420,000 issued and outstanding, respectively 42 42 Common stock, par value $.0001 per share; authorized 75,000,000 shares, 12,492,217 and 11,779,521 issued and outstanding, respectively 1,248 1,177 Additional paid-in capital 141,013,138 140,291,514 Unamortized discount (62,536) (146,418) Accumulated deficit (130,523,659) (128,814,758) Total stockholders’ equity 10,428,235 11,331,560 Total liabilities and stockholders’ equity $ 17,229,272 $ 17,765,364 The accompanying notes are an integral part of these consolidated financial statements. 4 ONSTREAM MEDIA CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Nine Months Ended Three Months Ended June 30, June 30, 2012 2011 2012 2011 REVENUE: Audio and web conferencing $ 6,393,755 $ 5,598,118 $ 2,131,118 $ 1,947,602 Webcasting 4,539,336 4,694,866 1,601,266 1,686,296 DMSP and hosting 1,439,437 1,532,467 517,883 474,314 Network usage 1,472,305 1,442,542 523,190 495,432 Other 133,343 83,789 34,265 21,556 Total revenue 13,978,176 13,351,782 4,807,722 4,625,200 COSTS OF REVENUE: Audio and web conferencing 1,906,838 1,743,590 583,094 576,290 Webcasting 1,351,731 1,206,779 482,172 412,806 DMSP and hosting 758,965 727,251 297,231 210,651 Network usage 697,688 645,050 234,117 216,565 Other 41,970 71,367 7,235 17,430 Total costs of revenue 4,757,192 4,394,037 1,603,849 1,433,742 GROSS MARGIN 9,220,984 8,957,745 3,203,873 3,191,458 OPERATING EXPENSES: General and administrative: Compensation 6,046,069 6,558,735 1,939,800 2,162,279 Professional fees 1,568,340 1,434,726 421,817 424,863 Other 1,692,581 1,629,460 610,145 571,877 Depreciation and amortization 1,054,721 1,117,425 340,099 363,987 Total operating expenses 10,361,711 10,740,346 3,311,861 3,523,006 Loss from operations (1,140,727) (1,782,601) (107,988) (331,548) OTHER EXPENSE, NET: Interest expense (565,795) (1,024,117) (180,598) (480,265) Gain from adjustment of derivative liability to fair value 46,818 81,138 31,867 283,144 Other income, net 42,210 51,627 12,657 42,958 Total other expense, net (476,767) (891,352) (136,074) (154,163) Net loss $ (1,617,494) $ (2,673,953) $ (244,062) $ (485,711) Loss per share – basic and diluted: Net loss per share $ (0.13) $ (0.28) $ (0.02) $ (0.05) Weighted average shares of common stock outstanding – basic and diluted 12,064,398 9,514,683 12,344,727 10,307,645 5 ONSTREAM MEDIA CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY NINE MONTHS ENDED JUNE 30, 2012 (unaudited) Series A- 13 Series A- 14 Additional Paid-in Preferred Stock Preferred Stock Common Stock Capital Accumulated Shares Amount Shares Amount Shares Amount Gross Discount Deficit Total Balance, September 30, 2011 35,000 $ 3 420,000 $ 42 11,779,521 $ 1,177 $ 140,291,514 $ (146,418) $ (128,814,758) $ 11,331,560 Issuance of options for employee services - 278,687 - - 278,687 Issuance of common shares and options for consultant services - 202,421 20 163,114 - - 163,134 Sale of common shares - 200,000 20 139,980 - - 140,000 Issuance of common shares for interest and financing fees - 201,531 20 135,828 - - 135,848 Conversion of Series A-13 to common shares (17,500) (1) - - 101,744 10 (9) - - - Dividends on Series A-13 - 7,000 1 4,024 - (7,525) (3,500) Dividends on Series A-14 – amortization of discount - 83,882 (83,882) - Net loss - (1,617,494) (1,617,494) Balance, June 30, 2012 17,500 $ 2 420,000 $ 42 12,492,217 $ 1,248 $ 141,013,138 $ (62,536) $ (130,523,659) $ 10,428,235 The accompanying notes are an integral part of these consolidated financial statements. 6 ONSTREAM MEDIA CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended June 30, 2012 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,617,494) $ (2,673,953) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 1,054,721 1,117,425 Professional fee expenses paid with equity, including amortization of deferred expenses for prior period issuances 540,149 421,147 Compensation expenses paid with options and other equity 437,752 859,941 Other expenses paid with equity - 42,218 Amortization of discount on convertible debentures 165,714 151,794 Amortization of discount on notes payable 31,150 158,162 Interest expense paid in common shares and options - 322,106 (Gain) from adjustment of derivative liability to fair value (46,818) (81,138) Bad debt expense and other (12,922) (33,928) Net cash provided by operating activities, before changes in current assets and liabilities other than cash 552,252 283,774 Changes in current assets and liabilities other than cash: Decrease in accounts receivable 45,898 147,590 (Increase) in prepaid expenses (92,649) (11,182) (Increase) in inventories and other current assets (4,829) (1,155) Increase (Decrease) in accounts payable, accrued liabilities and amounts due to directors and officers 138,788 (323,096) (Decrease) in deferred revenue (36,412) (39,250) Net cash provided by operating activities 603,048 56,681 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (668,549) (740,074) Net cash used in investing activities (668,549) (740,074) (Continued) 7 ONSTREAM MEDIA CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (continued) Nine Months Ended June 30, 2012 2011 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable, net of expenses $ 1,361,258 $ 1,019,241 Proceeds from sale of common shares, net of expenses 140,000 740,522 Repayment of notes and leases payable (1,047,687) (1,094,254) Repayment of convertible debentures (316,211) (436,755) Net cash provided by financing activities 137,360 228,754 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 71,859 (454,639) CASH AND CASH EQUIVALENTS, beginning of period 290,865 825,408 CASH AND CASH EQUIVALENTS, end of period $ 362,724 $ 370,769 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash payments for interest $ 386,372 $ 392,055 SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Issuance of common shares and options for consultant services $ 163,134 $ 584,409 Issuance of options for employee services $ 278,687 $ 726,689 Issuance of common shares for interest and financing fees $ 135,848 $ 121,525 Increase in value of common shares underlying Series A-13 preferred, arising from adjustment of conversion rate in connection with $ 21,081 $ 46,084 financing commitment letter and note refinancing, respectively Declaration of dividends payable on A-13 preferred shares $ 17,500 $ 21,000 Issuance of common shares for dividends payable on A-13 preferred shares $ 4,025 $ 19,949 Elimination of obligation for previously accrued or declared dividends payable on A-13 preferred shares $ 9,975 $ 15,051 Issuance of common shares upon Series A-13 conversion $ 175,000 $ - Issuance of common shares upon debt conversion $ - $ 989,220 The accompanying notes are an integral part of these consolidated financial statements. 8 ONSTREAM MEDIA CORPORATION AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, NOTE 1: NATURE OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES Nature of Business Onstream Media Corporation (“we” or "Onstream" or "ONSM"), organized in 1993, is a leading online service provider of live and on-demand corporate audio and web communications, virtual event technology and social media marketing, provided primarily to corporate (including large as well as small to medium sized businesses), education and government customers. The Digital Media Services Group consists primarily of our Webcasting division, our DMSP (“Digital Media Services Platform”) division and our MP365 (“MarketPlace365”) division. The DMSP division includes the related UGC (“User Generated Content”) and Smart Encoding divisions. The Webcasting division, which operates primarily from Pompano Beach, Florida and has a sales and support facility in New York City, provides an array of corporate-oriented, web-based media services to the corporate market including live audio and video webcasting and on-demand audio and video streaming for any business, government or educational entity. The Webcasting division generates revenue primarily through production and distribution fees. The DMSP division, which operates primarily from Colorado Springs, Colorado, provides an online, subscription based service that includes access to enabling technologies and features for our clients to acquire, store, index, secure, manage, distribute and transform these digital assets into saleable commodities. The DMSP division generates revenues primarily from monthly subscription fees, plus charges for hosting, storage and professional services. Our UGC division, which also operates as Auction Video (see note 2) and operates primarily from Colorado Springs, Colorado, provides a video ingestion and flash encoder that can be used by our clients on a stand-alone basis or in conjunction with the DMSP. The Smart Encoding division, which operates primarily from San Francisco, California, provides both automated and manual encoding and editorial services for processing digital media. This division also provides hosting, storage and streaming services for digital media, which are provided via the DMSP. The MP365 division, which operates primarily from Pompano Beach, Florida with additional operations in San Francisco, California, enables publishers, associations, tradeshow promoters and entrepreneurs to self-deploy their own online virtual marketplaces using the MarketPlace365® platform. The MP365 division generates revenues primarily from monthly subscription fees, as well as booth fees, charged to MP365 promoters. The Audio and Web Conferencing Services Group consists of our Infinite Conferencing (“Infinite”) division and our EDNet division. Our Infinite division, which operates primarily from the New York City area, generates revenues from usage charges and fees for other services provided in connection with “reservationless” and operator-assisted audio and web conferencing services – see note 2. The EDNet division, which operates primarily from San Francisco, California, provides connectivity (in the form of high quality audio, compressed video and multimedia data communications) within the entertainment and advertising industries through its managed network, which encompasses production and post-production companies, advertisers, producers, directors, and talent. EDNet generates revenues primarily from network access and usage fees as well as sale, rental and installation of equipment. 9 ONSTREAM MEDIA CORPORATION AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2012 NOTE 1: NATURE OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES (Continued) Liquidity Our consolidated financial statements have been presented on the basis that we are an ongoing concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. We have incurred losses since our inception, and have an accumulated deficit of approximately $130.5 million as of June 30, 2012. Our operations have been financed primarily through the issuance of equity and debt. For the year ended September 30, 2011, we had a net loss of approximately $5.2 million, although cash provided by operating activities for that period was approximately $35,000. For the nine months ended June 30, 2012, we had a net loss of approximately $1.6 million, although cash provided by operating activities for that period was approximately $603,000. Although we had cash of approximately $363,000 at June 30, 2012, our working capital was a deficit of approximately $2.6 million at that date. During the three months ended June 30, 2012, our revenues were sufficient to fund our operating cash expenditures plus all capital expenditures and debt service expenditures (monthly principal and interest payments on the Rockridge Note and interest payable in cash on the Line and other debts). On March 15, 2012, we terminated a consulting contract, which termination we expect will reduce our professional fee expense by approximately $80,000 per quarter, starting in the first quarter of fiscal 2013 – see note 5. During the third quarter of fiscal 2012, we renegotiated certain supplier contracts which we expect will reduce our cost of sales by approximately $50,000 in the fourth quarter of fiscal 2012, as compared to the third quarter of fiscal 2012. Although we have historically experienced a seasonal decrease in our revenues and a corresponding increase in cash used by operations in the fourth fiscal quarter, which we expect will continue to be the case in the fourth quarter of fiscal 2012, we expect that by early fiscal 2013 our revenues will be comparable to the third quarter of fiscal 2012 and thus any potential cash shortfall arising from seasonality is expected to be manageable. However, in the event we are unable to achieve the expected recovery of revenues from the seasonal decrease, we believe that a combination of the already implemented cost savings discussed above, additional identified decreases in our current level of expenditures that we have already planned to implement or could implement and the raising of additional capital in the form of debt and/or equity that we believe we could obtain from identified sources would be sufficient to fund our operations for the next twelve months. We will closely monitor our revenue and other business activity to determine if and when further cost reductions, the raising of additional capital, or other activity is considered necessary. A prospectus allowing us to offer and sell up to $6.6 million of our registered common shares (“Shelf Registration”) was declared effective by the SEC on April 30, 2010. On September 17, 2010, we entered into a Purchase Agreement (the “Purchase Agreement”) with Lincoln Park Capital Fund, LLC (“LPC”), whereby LPC agreed to purchase our common and preferred shares, and 1.6 million common shares (including those issuable upon conversion of the preferred shares we sold to them) were included in a prospectus supplement filed by us with the SEC in connection with a takedown under the Shelf Registration. The Purchase Agreement was amended in April 2011 to increase the number of common shares that LPC agreed to purchase (at our option) and an additional 2.5 million common shares were included in a second prospectus supplement filed by us with the SEC in connection with a takedown under the Shelf Registration. 10 ONSTREAM MEDIA CORPORATION AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2012 NOTE 1: NATURE OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES (Continued) Liquidity (continued) On September 24, 2010, we received approximately $824,000 net proceeds (after deducting fees and out-of-pocket costs incurred by us) related to our issuance under that Purchase Agreement of the equivalent of 770,000 common shares (including those issuable upon conversion of preferred shares). During the year ended September 30, 2011, we sold LPC an additional 1,530,000 shares of our common stock under that Purchase Agreement for net proceeds of approximately $1.4 million. LPC remains committed to purchase, at our sole discretion, up to an additional 1.8 million shares of our common stock in installments over the remaining term of the Purchase Agreement, generally at prevailing market prices, but subject to the specific restrictions and conditions in the Purchase Agreement, including but not limited to a minimum market price of $0.75 per share. Our most recent sale of shares to LPC under the Purchase Agreement was on August 30, 2011 – see note 6 with respect to a February 2012 sale of shares to LPC unrelated to the Purchase Agreement. The closing market price of our common stock has been less than $0.75 per share for a large majority of the trading days since August 30, 2011 and the closing market price was $0.71 per share on August 10, 2012. Accordingly, we are not currently able to sell additional common shares to LPC under that Purchase Agreement. There is no assurance that we will sell additional shares to LPC under the Purchase Agreement or that we will sell additional shares to any other party under the Shelf Registration, or if we do make such sales what the timing or proceeds will be. In addition, we may incur fees in connection with such sales. Furthermore, sales under the Shelf Registration that exceed in aggregate twenty percent (20%) of our outstanding shares would be subject to prior shareholder approval, which in the case of LPC has been obtained but would need to be requested with respect to any other purchaser. On January 10, 2012, we received a funding commitment letter (the “Funding Letter”) from J&C Resources, Inc. (“J&C”), agreeing to provide us, within twenty (20) days after our notice given on or before December 31, 2012, aggregate cash funding of up to $550,000, which may be requested in multiple tranches. Mr. Charles Johnston, one of our directors, is the president of J&C. This Funding Letter was obtained solely to demonstrate our ability to obtain short-term funds in the event other funding sources are not available, but does not represent any obligation to accept such funding on these terms and is not expected by us to be exercised. Cash provided under the Funding Letter would be in exchange for our issuance of (a) a note or notes with interest payable monthly at 15% per annum and principal payable on the earlier of a date twelve months from funding or July 1, 2013 and (b) our issuance of 2.3 million unregistered common shares, which shares would be prorated in the case of partial funding. The note or notes would be unsecured and subordinated to all of our other debts, except to the extent such the terms of such debts would allow pari passu status. Furthermore, the note or notes would not be subject to any provisions, other than with respect to priority of payments or collateral, of our other debts. Upon receipt by us of an equivalent amount in dollars of investment from any other source after the date of this Funding Letter, other than funding received in connection with the LPC Purchase Agreement, this Funding Letter will be terminated. We have received an aggregate of $300,000 from three unrelated lenders during the period from March 9, 2012 through June 1, 2012 – see note 4. 11 ONSTREAM MEDIA CORPORATION AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, NOTE 1: NATURE OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES (Continued) Liquidity (continued) Our continued existence is dependent upon our ability to raise capital and to market and sell our services successfully. However, there are no assurances whatsoever that we will be able to sell additional common shares or other forms of equity under the LPC Purchase Agreement, the Shelf Registration or otherwise and/or that we will be able to borrow further funds under the Funding Letter or otherwise and/or that we will increase our revenues and/or control our expenses to a level sufficient to provide positive cash flow. The financial statements do not include any adjustments to reflect future effects on the recoverability and classification of assets or amounts and classification of liabilities that may result if we are unsuccessful. Basis of Consolidation The accompanying consolidated financial statements include the accounts of Onstream Media Corporation and its subsidiaries - Infinite Conferencing, Inc., Entertainment Digital Network, Inc., OSM Acquisition, Inc., AV Acquisition, Inc., Auction Video Japan, Inc., HotelView Corporation and Media On Demand, Inc.
